DETAILED ACTION
Claims 1 and 13 are currently amended.  Claims 4, 5, 7, and 14-22 are canceled.  Claims 28-30 are new.  A complete action on the merits of pending claims 1-3, 6, 8-13 and 23-30 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 2, 6, 8, 9, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi US 6086583 (Ouchi) and Dobak US 5910104 (Dobak).
Regarding claim 1 and 28-30, Ouchi teaches a surgical instrument (Fig. 30,44, 49), comprising: an instrument shaft having a proximal end and a distal end (insertion part 10 with distal end portion 11 and proximal end connecting to operation part 220; Col 9 In 62 - Col 10 In 7), and an interior passageway extending from the proximal end to the distal end, the interior passageway allowing for passage of fluid therethrough during a suction and/ irrigation operation (suction channel 16); a housing connected to the proximal end of the instrument shaft (operation part 220, connection tube 222, and connector 230 may be considered to comprise a housing); a first conduit disposed inside the housing and fluidly coupled to the instrument shaft, and being configured for selective connection to an irrigation source (fluid is supplied into connector 230 through air/water port 231); a first switch configured to selectively control a flow of a fluid 

Ouchi does not explicitly teach to deliver electric energy from the power source, through the instrument shaft.  Rather Ouchi has the energy delivered outside of the shaft.  
In a related field of endeavor, Dobak teaches having the conductive connection between the tip and power source inside of the instrument shaft (Fig. 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi to have the conductive connection inside of the shaft, rather than outside of the shaft, since it is a known technique in the art for making an electrical connection to the tip of an instrument.  It would yield the predictable result of making energy go to the tip. 
Regarding claim 2, Ouchi teaches the surgical instrument of claim 1, further comprising: a cable conductively coupled to the instrument shaft and being configured for selective electrical connection to a power source (cable 253 is coupled to suction channel 16 and connects to power source 40; Fig. 30, Col 10 In 8-41).
Regarding claim 6, Ouchi teaches the surgical instrument of claim 5, wherein: the housing contains at least a portion of the first conduit, the second conduit, the third conduit and the cable (housing of 220, 222, 230 contains the conduits that receive input through air/water port 231, suction port 232, and opening 221; Fig. 30. Cable may also be contained within the housing as demonstrated in Fig. 25).
Regarding claim 8, Ouchi teaches the surgical instrument of claim 1, further comprising: the piercing shaft removably received within the interior passageway of the instrument shaft, the piercing shaft including a piercing tip configured to pierce skin of a patient to create an opening for near simultaneous insertion of the instrument shaft; wherein the piercing shaft is configured such that the piercing tip protrudes beyond the distal end of the instrument shaft when received within the interior passageway of the instrument shaft (injector 19 protrudes beyond the distal end of suction channel 16; Fig. 39, Col 11 In 27-41. The Examiner maintains that the structure of the injector is capable of operating in the manner of the claimed piercing shaft to pierce the skin to create an opening).
Regarding claim 9, Ouchi teaches the surgical instrument of claim 1 further comprising: an injection port formed in the body at a proximal end of the third conduit and in fluid communication with the third conduit; wherein the injection port allows for the introduction of a fluid through the third conduit and the instrument shaft (opening 211 may be used to receive another instrument, including an injector 19 for the delivery of a fluid; Col 11 In 27-50).
Regarding claim 24, Ouchi teaches the surgical instrument of claim 1, wherein the surgical instrument further comprising: a connector port disposed inside the 
Regarding claim 25, Ouchi teaches the surgical instrument of claim 24, wherein: the connector port comprising a shaft channel receiving the piercing shaft or the cauterization shaft, permitting the piercing shaft or the cauterization shaft passing therethrough and received by the instrument shaft (opening 221 may receive devices therethrough including an injector 19 or suction tube 311 to be received by suction channel 16; Fig. 30, Col 9 In 62 -Col 10 In 7; Col 11 In 27-50).
Regarding claim 26, Ouchi teaches the surgical instrument of claim 1, wherein: the cauterization shaft is slidably received within the third conduit and selectively moveable between a cauterization position where a spatula tip of the cauterization shaft protrudes beyond the distal end of the instrument head, and a retracted position where the spatula tip is housed within the instrument head (electrode tip 312 of suction tube 311 can protrude beyond the distal end of suction channel 16 as shown in Fig. 44. Operator may control the suction tube 311, which would involve retracting the electrode within channel 16; Col 12 In 29-43); and wherein the surgical instrument further includes an actuator associated with the housing and operatively connected to the cauterization shaft for selectively moving the cauterization shaft between the cauterization position 
Regarding claim 27, Ouchi teaches the surgical instrument of claim 1, the specific embodiment relied upon for claim 1 does not explicitly teach wherein: the cauterizing tip is annular and surrounds the opening.
However, in embodiments thought Ouchi it is shown that the electrode can be annular (Fig. 3 electrode 52 and Fig. 17 electrode 152).
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was effectively filed to substitute the electrode 252 of Ouchi to have an annular electrode as it is seen to preform equally well and produces the predictable result of circular ablation.  
Claims 3, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi and Dobak as applied to claim 1, and further in view of Flom et al. US 5830214 (Flom).
Regarding claim 3, Ouchi and Dobak teaches the surgical instrument of claim 1, but is silent on wherein the instrument shaft is less than3 millimeters in diameter.
In a related field of endeavor, Flom teaches wherein: the instrument shaft is less than 3 millimeters in diameter (shaft 4 has a diameterin the rangeof 2-8 mm; Col 4 lines 47-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument shaft of Ouchi and Dobak to be less than 3 mm in diameter as taught by Flom, since it has been held that 
Regarding claim 10, Ouchi and Dobak teaches the surgical instrument of claim 1 but does not teach wherein: the cannula tube includes a plurality of radial orifices located along a longitudinal extent of said cannula tube and providing fluid communication with the interior passageway defined by the cannula tube.
Flom teaches wherein: the cannula tube includes a plurality of radial orifices located along a longitudinal extent of said cannula tube and providing fluid communication with the interior passageway defined by the cannula tube (side holes 8 are disposed in shaft 4; Col 5 In 38-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ouchi and Dobak to include radial orifices as taught by Flom in order to allow for suction of smoke during a cauterization procedure that can be performed even when the distal end is blocked (Flom Col 5 In 38-51).
Regarding claim 13, the present combination teaches the surgical instrument of claim 10, Flom further teaches wherein: the distal end of the instrument head includes a plurality of longitudinal slots in fluid communication with at least one of the radial orifices the radial orifices and longitudinal slots being separate and distinct structure from one another (side holes 8 may be elongated slots 30; Col 5 In 64-Col 6 In 8).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi and Dobak as applied to claim 1, and further in view of Brody US 20170325886 (Brody).
Regarding claim 11, Ouchi and Dobak teach the surgical instrument of claim 1, but does not teach at least one absorbent surface on a periphery of the instrument head, the absorbent surface providing a cleaning surface for a medical device.
In a related field of endeavor, Brody teaches at least one absorbent surface (pad 20) on a periphery of the instrument head ([0021] lines 1-3, configured to be secured onto an outer surface of the elongated medical device), the absorbent surface providing a cleaning surface for a medical device ([0020] lines 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi and Dobak to incorporate the teachings of Brody to the clean the lens of a scope without removing it from the body (Brody [0004] lines 11-13).
Regarding claim 12, the present combination teachesthe surgical instrument of claim 11. Brody further teachesthe at least one absorbent surface is at least two absorbent surfaces, wherein at least one of the absorbent surfaces comprises a different materialfrom another one of the absorbent surfaces. ([0027] lines 3-5, Pad 20 may include a number of different absorbent materials. The limitation "at least two absorbent surfaces" is interpreted as being an inherit limitation of the pad disclosed by Brody comprising multiple materials, each material being considered a surface adjacent to the other material surfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi and Dobak to incorporate the teachings of Brody to absorb fluid and tissue without scratching the lens (Brody [0027] lines 3-5).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchi and Dobak as applied to claim 1, and further in view of Rigby et al US 5254117 (Rigby).
Regarding claim 23, Ouchi and Dobak teach the surgical instrument of claim 1, but does not teach wherein: the first, second, and third conduits are substantially parallel to each other; and the third conduit is disposed horizontally between the first conduit and the second conduit.
In a related field of endeavor, Rigby teaches wherein: the first, second, and third conduits are substantially parallel to each other; and the third conduit is disposed horizontally between the first conduit and the second conduit (suction/irrigation lumen 28, irrigation lumen 32, and a lumen for guiding a retractable tip 30 are arranged substantially parallel, with lumen 30 arranged between the other two; Fig. 9, Col 6 lines 17-43. It is further seen that this arrangement remains substantially parallel connecting to suction hose 12, irrigation hose 16 and electrocautery cable 14; Fig. 1, Col 5 lines 24-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the three conduits of the Ouchi device to be substantially parallel as demonstrated by the Rigby device, as it has been held that simple substitution of one known configuration for another for the same purpose requires only routine skill in the art; see MPEP 2143.  In this arrangement, the functionality of inserting devices through opening 211 maybe maintained in the Ouchi device while simplifying the fluid paths for suction and irrigation by eliminating the need for a separate connector piece.
Response to Arguments
Applicant's arguments filed 7/8/21 have been fully considered but they are not persuasive.  The applicant first argues that even if the two embodiments were combine it would not teach the instrument shaft forming the conductive pathway.  The applicant points to par. [0036] of the instant application.  Additionally, that Ouchi using a pathway in or around the shaft does not meet this limitation.  The examiner disagrees with this assertion.  The shaft contains the electrical pathway and the electrode attaches to the shaft thus the shaft is forming the pathway to the electrode.  Further, this does not go against the plain or commonly used meaning.  For instance, an extension cord feeds power from an outlet to an appliance or tool.  It is accepted that the cord is the conduit of power.  However, it is the wire inside the cord that is feeding the power since the outer casing is insulating.  It can also be said that the whole thing is considered the cord and the wire being part of the cord is providing the energy.  The applicant has not sufficiently defined the instrument shaft in such a way to overcome the interpretation of the examiner.  For example, the wall of the instrument shaft made of stainless steel so that the material of the shaft conducts the energy from the generator to the cauterizing tip (not intended to be specific claim language).
The applicant asked for clarification on the Dobak reference, the examiner apologizes for the lack of clarification in the previous rejection.  The examiner is showing that Dobak has the conductors 94 running inside of the shaft to the instrument tip.  This is also feeds into the interpretation that the examiner is taking with conductive pathway through the instrument shaft.  It is interpreted as being inside the instrument shaft.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794